PER CURIAM.
Affirmed. See, e.g., Weford v. State, 784 So.2d 1222, 1223-1224 (Fla. 3d DCA 2001) (holding that prior sentencing as a youthful offender does not preclude consideration in habitual offender proceeding of such crimes as predicate offenses); Gadsen v. State, 805 So.2d 910 (Fla. 2d DCA 2001); Whitfield v. Singletary, 730 So.2d 314 (Fla. 3d DCA 1999); see also Arce v. State, 762 So.2d 1003 (Fla. 4th DCA 2000) (affirming the denial of motion to correct sentence under Heggs v. State, 759 So.2d 620 (Fla.2000) where defendant was sentenced as a habitual offender).
Affirmed.